           Case 1:20-cv-02693-CM Document 7 Filed 04/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER PEGUERO,

                                Plaintiff,
                                                                  20-CV-2693 (CM)
                    -against-
                                                              ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS,

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Otis Bantum Correctional Center on Rikers Island,

brought this action pro se. On April 28, 2020, Alexis Padilla of the Law Office of Alexis G.

Padilla filed a Notice of Appearance on behalf of Plaintiff. (ECF No. 4.) On the same date,

counsel submitted the attached letter (ECF No. 6) requesting that the Court dismiss the complaint

without prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

       Accordingly, the Court grants Plaintiff’s request to withdraw this action pursuant to Rule

41(a) of the Federal Rules of Civil Procedure.

       The Clerk of Court is directed not to charge Plaintiff the $350.00 filing fee for this action,

and the Warden or Superintendent having custody of Plaintiff is directed to suspend any

previously authorized monetary deduction from Plaintiff’s prison trust account for this lawsuit.

                                             CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted in forma pauperis under 28 U.S.C. § 1915(a)(1) for the limited

purpose of dismissing this complaint without prejudice. The complaint is voluntarily dismissed

pursuant to Fed. R. Civ. P. 41(a).
            Case 1:20-cv-02693-CM Document 7 Filed 04/29/20 Page 2 of 3



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 29, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                                 2
             Case 1:20-cv-02693-CM Document 6
                                            7 Filed 04/28/20
                                                    04/29/20 Page 1
                                                                  3 of 1
                                                                       3



                                       ALEXIS G. PADILLA
                                          Attorney at Law
                                        575 Decatur Street #3
                                        Brooklyn, NY 11233
                                         Tel. 917 238 2993
                                     alexpadilla722@gmail.com
                                                                                    April 28, 2020

BY ECF
Hon. Colleen McMahon
Chief United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

       Re:      Christopher Peguero v. Department of Corrections
                20-CV-2693 (CM)

Your Honor:

        My office represents the plaintiff, Christopher Peguero, in the above-referenced matter. I
write in response to the Court’s April 2, 2020 Order directing the plaintiff to provide a signed
Prisoner Authorization form and to respectfully request that this case be dismissed without
prejudice.

        By way of background, Mr. Peguero filed this action pro-se while in the custody of the
New York City Department of Corrections. He later contacted my office and I agreed to take on
his case. However, at this time I respectfully request that this action be dismissed without
prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) as I do not intend to prosecute
Mr. Peguero’s claims under federal statutes.

       I thank the Court in advance for its time and attention to this matter.


                                              Respectfully submitted,

                                              /s/

                                              Alexis G. Padilla, Esq.
                                              Attorney for Christopher Peguero
